        Case 2:18-cv-00671-DB-DBP Document 30 Filed 03/05/19 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


 JIM L., CHRISTINE L., and ALEXA L.,

            Plaintiffs,                         ORDER AMENDING SCHEDULING
                                                ORDER
 v.
                                                Civil No. 2:18-cv-00671 DB
 ANTHEM BLUE CROSS and the
 NORTHRUP GRUMMAN HEALTH
 PLAN                                           District Judge Dee Benson
                                                Magistrate Judge Dustin B. Pead
            Defendants.


        For good cause appearing, the parties Stipulated Motion is GRANTED (ECF NO. 29)

and it is hereby ORDERED that the Scheduling Order is amended as follows:


            •   If one or both Defendants oppose Plaintiffs’ motion for leave to amend the
                complaint, any Opposition to Plaintiffs’ Motion for Leave to File Amended
                Complaint will be due 3/8/19.

            •   Plaintiffs’ reply in support of their Motion for Leave to File Amended Complaint
                will be due 3/22/19.

            •   If the Motion for Leave to File Amended Complaint is granted, Defendants’
                responses to the Amended Complaint will be due 21 days after the Court’s
                decision on the Motion. If the Motion for Leave to File Amended Complaint is
                denied, Northrop Grumman’s response to the original Complaint will be due 21
                days after the denial of the Motion.

            •   Each Defendants’ Initial Disclosures are due 14 days after that Defendant files its
                answer to the Amended Complaint or, alternatively, 14 days after Northrop
                Grumman files an answer to the original Complaint. Nothing in this provision
                prohibits Northrop Grumman from moving to dismiss as its response to the
                original or Amended Complaint.


Dated this 5th day of March, 2019.



                                                           Dustin B. Pead
            731531638.1                                    U.S. Magistrate Judge                   1
1547579.1
